Citation Nr: 0819155	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-27 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1984 to July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Togus, Maine.

In November 2006, the veteran testified at a video conference 
hearing before the undersigned.  A transcript of that hearing 
is associated with the claims file.

This matter was previously before the Board in July 2007, at 
which time it was remanded for further development.  


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, his 
current sinusitis had its onset in service.  



CONCLUSION OF LAW

Sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Pertinent Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

Analysis

A review of the veteran's service treatment records 
demonstrates that he was diagnosed as having chronic 
sinusitis in April 1992.  In November 1994, the veteran was 
diagnosed as having an upper respiratory disorder with 
sinusitis.  

On his March 1995 report of medical history, the veteran 
checked the "yes" box when asked if he had or had ever had 
sinusitis.  

In December 1995, the veteran was diagnosed as having acute 
sinusitis.  Another diagnosis of sinusitis was reported in 
December 1997.  

At the time of a June 2004 VA examination, the veteran 
complained of nasal congestion.  He felt that his symptoms 
were much worse in the winter when things were dry.  He did 
not use oxygen and did not stay on medication to relieve his 
respiratory symptoms.  He had no dyspnea on exertion.  There 
was no speech impairment.  Physical examination performed at 
that time revealed mild nasal obstruction, 40 percent on the 
right and 10 percent on the left.  There was no identifiable 
or definitive sinus that was involved.  X-rays of the sinuses 
were negative.  A diagnosis of severe sinus infections while 
on active duty, not presently on examination or x-ray, was 
rendered.   

In his November 2004 notice of disagreement, the veteran 
indicated that he had suffered from sinusitis for many years.  
He had relief in the summer months, which also happened to be 
when he had his last rating examination.  The veteran 
reported that he had been on medication much of the year and 
used over-the-counter medication.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that he was diagnosed as having chronic 
sinusitis in January 2005.

At the time of a July 2005 VA examination, the veteran 
reported being treated for sinusitis in the service.  Since 
then he had had no other episodes of sinusitis requiring 
antibiotics.  He did have some seasonal nasal congestion 
which seemed to be worse in the winter months.  At nighttime, 
he was having some difficulty breathing through the nasal 
passage which was dependent on which side he was lying on.  
He had no purulent discharge, fever, or chills.  There was no 
impairment of speech or hearing.  He sometimes had a headache 
with nasal congestion.  The veteran had no known allergies, 
but when he is haying, as he was at this time of year, the 
dust and hay chaff would increase his congestion.  He used a 
nasal spray which was helpful.  He did not use any oral 
decongestants.  He had had no actual allergic attacks.  He 
had never had surgery on his sinuses and had not used oxygen.  
He had also not had any periods of incapacitation requiring 
bedrest or hospitalization.  

Examination of the sinuses revealed slight tenderness to 
palpation and percussion over the maxillary and frontal 
sinuses.  Examination of the nares revealed no evidence of 
vasomotor rhinitis.  There was no swelling or discoloration 
and no bleeding.  There was also no obstruction of either 
nostril.  A diagnosis of sinus congestion, rhinitis, was 
rendered.  

At his November 2006 hearing, the veteran reported having 
received medication for his sinus problems while in service.  
He indicated that he was treated many times in service.  The 
veteran indicated that he was currently not receiving any 
treatment.  

At the time of a September 2007 VA examination, the veteran 
reported having received anti-biotics for his sinus problems 
while in service.  The examiner indicated that he did not 
have any records of previous sinus x-rays of the veteran.  
While there was no specific problem with the nose, the 
examiner indicated that he could not see into the sinuses.  
He noted that the veteran had a history of rhinitis which was 
probably allergic in origin.  He observed that the veteran 
reported that his rhinitis was usually worse in the late 
summer and early fall.  

The veteran was afforded an additional VA examination in 
November 2007.  The examiner stated that he could not find x-
ray evidence of sinusitis while the veteran was on active 
duty.  He noted that the recent film showed very minimal 
evidence of sinusitis involving the anterior ethmoid, 
bilaterally, plus two small mucoceles or polyps in the 
maxillary sinuses, which were very common and had no clinical 
significance.  The examiner indicated that as far as the 
sinuses went, there were minimal findings on the films.  

The examiner stated that whatever sinusitis the veteran had 
while in the service may have lingered and this would be the 
reason for the slight opacification of the ethmoid sinuses, 
but this was not of any major significance.  

The examiner opined that it was just as likely that the 
sinusitis that occurred while in the service had lingering 
changes in the sinuses, but he was not sure it was enough of 
a problem to be ratable.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
The Board notes that the veteran's service medical records 
contain several findings of sinusitis.  Moreover, while 
several VA examiners have questioned whether the veteran 
currently has sinusitis, the most recent VA examiner in 
November 2007 indicated that the x-rays revealed minimal 
sinusitis.  He also noted that it was as likely as not that 
the veteran's inservice sinusitis had lingering changes and 
this was the reason for the slight opacification of the 
ethmoid sinuses.  Based upon the inservice findings, the 
findings at the time of the most recent VA examination, and 
the opinion rendered by the November 2007 VA examiner, 
reasonable doubt must be resolved in favor of the veteran and 
service connection is warranted for sinusitis.  


ORDER

Service connection for sinusitis is granted.  




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


